         Case 1:19-cv-03662-UNA Document 17 Filed 08/30/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                                                                                  FILED
CARY LEE PETERSON,                                    )                           AUG 30 2021
                                                      )                      Clerk, U.S. District & Bankruptcy
                       Plaintiff,                     )                      Court for the District of Columbia
                                                      )
               v.                                     )   Civil Action No. 1:19-cv-03662 (UNA)
                                                      )
FOSTER GARVEY P.C., et al.,                           )
                                                      )
                       Defendants.                    )

                                             ORDER

       Plaintiff initiated this matter on December 2, 2019, by filing a pro se complaint and

application for leave to proceed in forma pauperis (“IFP”). On January 30, 2020, the court

reviewed the complaint and found it failed to adhere to several Local and Federal Rules of Civil

Procedure. See Ord., ECF No. 7. The court noted that plaintiff had also failed to submit his

financial information pursuant to 28 U.S.C. § 1915(a)(2). See id. Therefore, the court provided

plaintiff with 30 days to file: (1) a certified copy of his trust fund account statement for the six-

month period preceding the filing of his complaint, and (2) an amended complaint properly naming

all parties, providing an address for each party, and including all the claims the plaintiff intended

to bring, all in a single document. In addition, plaintiff was notified that the amended complaint

must fully comply with Federal Rules of Civil Procedure 8, 9, 10, and 11, and Local Civil Rule

5.1. Plaintiff was warned that failure to comply with the order would result in dismissal of this

matter without prejudice. See id.




                                                 1
           Case 1:19-cv-03662-UNA Document 17 Filed 08/30/21 Page 2 of 2




        Plaintiff then filed a notice of interlocutory appeal, ECF No. 9, on February 25, 2020. The

United States Court of Appeals for the District of Columbia Circuit dismissed the appeal for failure

to prosecute on May 18, 2021. See USCA Mandate, ECF No. 16.

        While plaintiff filed a certified six-month financial trust fund statement, ECF No. 8, prior

to noting the interlocutory appeal, he has not, to date, filed an amended complaint as required by

court order. Accordingly, it is hereby

        ORDERED that the application for leave to proceed IFP, ECF No. 2, is GRANTED, and

it is further

        ORDERED that the complaint, ECF No. 1, and this case, are hereby DISMISSED without

prejudice, and it is further

        ORDERED that the motion to convene three judge court, ECF No. 3, is DENIED as moot.

        SO ORDERED.

                                                     _________s/_____________
                                                      EMMET G. SULLIVAN
Date: August 30, 2021                                 United States District Judge




                                                 2
